Citation Nr: 1431006	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hemorrhoids prior to April 19, 201.

2.  Entitlement to an evaluation in excess of 10 percent for hemorrhoids on and after April 19, 201.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1949 to January 1953 and from April 1953 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that rating decision, the RO awarded service connection for hemorrhoids.  The RO also adjudicated other issues for which the Veteran did not initiate an appeal.  

During the pendency of the appeal, the RO issued an April 2014 supplemental statement of the case (SSOC) and rating decision increasing the noncompensable initial evaluation to 10 percent effective from April 19, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal.

A review of the Veteran's Virtual VA claims file reveals records from the Marion VA Medical Center (VAMC) for treatment from June 1999 to January 2013.  The RO considered these records in the March 2013 SSOC.  A review of the Veterans Benefits Management System reveals an April 2014 statement withdrawing the appeal.  However, the Veteran's representative subsequently submitted arguments on his behalf in April 2014 and June 2014.  In June 2014 the Veteran's representative contacted him for clarification, and the Veteran indicated that he wished to pursue his claim.  The representative submitted a June 2014 statement to that effect.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the statement accompanying the Veteran's April 2010 VCAA response, he reported treatment for his service-connected hemorrhoids at the Marion VAMC, and specified that his doctors there sent him to the Fort Wayne VAMC for surgery.  Records from the Indianapolis VAMC for treatment from July 1998 to August 2001 and from the Marion VAMC for treatment from June 1999 to January 2013 are of record.  However, there are no treatment records from the Fort Wayne VAMC of record.  As VA treatment records are in constructive possession of the agency, and this material could be determinative of the claim; remand is required to obtain these treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's April 2010 VCAA response also reported treatment with Dr. M.J.L., and provided full contact information for Dr. M.J.L. at Northside Gastroenterology in Indianapolis.  The Veteran's statement specified that he had a colonoscopy with Dr. M.J.L. earlier that month.  The private primary care treatment records from Dr. P.M. consistently reference Dr. M.J.L. as the Veteran's gastroenterologist.  Moreover, Dr. P.M.'s January 2011 treatment records also reference referral to a colon and rectal specialist.  It does not appear any efforts to obtain these records have yet been made.  Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including obtaining private medical records.  38 C.F.R. § 3.159(c) (2013).  Therefore, on remand, the AOJ should also contact the Veteran regarding his authorization to release these private treatment records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. M.J.L. of Northside Gastroenterology and any other colon or rectal specialist.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records for treatment of the Veteran's hemorrhoids at the Fort Wayne VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


